Citation Nr: 0928740	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-11 592	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1. Entitlement to service connection for asthma to include as 
due to exposure to Agent Orange.  

2. Entitlement to service connection for peripheral 
neuropathy of the left lower extremity to include as due to 
exposure to Agent Orange.

3. Entitlement to service connection for peripheral 
neuropathy of the right lower extremity to include as due to 
exposure to Agent Orange.

4. Entitlement to service connection for chemical sensitivity 
to include as due to exposure to Agent Orange.

5. Entitlement to service connection for congestive heart 
failure to include as due to exposure to Agent Orange.

6. Entitlement to service connection for small ischemic 
vessel disease, including strokes, to include as due to 
exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 
at Law

WITNESSES AT HEARINGS ON APPEAL

Veteran and K. H.

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1968 to July 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision in November 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

In April 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  

In a decision in July 2007, the Board denied the Veteran's 
claims of service connection.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order, dated in October 2008, 
the Court granted the Joint Motion For An Order to Remand The 
Board Decision filed by the VA Secretary and the Veteran, 
vacated the Board's decision, and remanded the case to the 
Board pursuant to 38 U.S.C. § 7252(a), for compliance with 
the instructions in the Joint Motion.  The case was then 
returned to the Board for further action.  

In December 2008, the Board remanded the case for further 
evidentiary development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In June 2009, the Veteran appeared at another hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.  At the 
hearing, additional evidence in the form of copies of 
photographs and of various medical and other extracts was 
received.  The Veteran, on the record, waived the right to 
have the additional evidence initially considered by the RO.  
38 C.F.R. § 20.1304.  Prior to the hearing, additional 
correspondence, mainly showing the Veteran's efforts to 
demonstrate that he was exposed to herbicides while in 
service, was received by the Board in May 2009 and associated 
with the claims file.  


FINDINGS OF FACT

1.  Asthma was not affirmatively shown to have been present 
in service; asthma first diagnosed after service is unrelated 
to an injury, disease, or event of service origin; and there 
is no credible evidence for the association between asthma 
and exposure to Agent Orange equal to or outweighing the 
credible evidence against such an association.

2.  Peripheral neuropathy of the left lower extremity was not 
affirmatively shown to have been present in service; 
peripheral neuropathy of the left lower extremity was not 
manifest to a compensable degree within one year of 
separation from service; peripheral neuropathy of the left 
lower extremity, first diagnosed after service beyond the 
one-year presumptive period for peripheral neuropathy as a 
chronic disease, is unrelated to an injury or disease or 
event of service origin; there is no credible evidence for 
the association between peripheral neuropathy and exposure to 
Agent Orange equal to or outweighing the credible evidence 
against such an association. 

3.  Peripheral neuropathy of the right lower extremity was 
not affirmatively shown to have been present in service; 
peripheral neuropathy of the right lower extremity was not 
manifest to a compensable degree within one year of 
separation from service; peripheral neuropathy of the right 
lower extremity, first diagnosed after service beyond the 
one-year presumptive period for peripheral neuropathy as a 
chronic disease, is unrelated to an injury or disease or 
event of service origin; there is no credible evidence for 
the association between peripheral neuropathy and exposure to 
Agent Orange equal to or outweighing the credible evidence 
against such an association.

4.  Chemical sensitivity was not affirmatively shown to have 
been present in service; chemical sensitivity first diagnosed 
after service is unrelated to an injury, disease, or event of 
service origin; there is no credible evidence for the 
association between chemical sensitivity and exposure to 
Agent Orange equal to or outweighing the credible evidence 
against such an association.

5.  Congestive heart failure was not affirmatively shown to 
have been present in service; congestive heart failure was 
not manifest to a compensable degree within one year of 
separation from service; congestive heart failure, first 
diagnosed after service beyond the one-year presumptive 
period for congestive heart failure as a chronic disease, is 
unrelated to an injury or disease or event of service origin; 
there is no credible evidence for the association between 
congestive heart failure and exposure to Agent Orange equal 
to or outweighing the credible evidence against such an 
association.

6. Small ischemic vessel disease, including strokes, was not 
affirmatively shown to have been present in service; small 
ischemic vessel disease was not manifest to a compensable 
degree within one year of separation from service; small 
ischemic vessel disease, including strokes, first diagnosed 
after service beyond the one-year presumptive period for 
small ischemic vessel disease, including strokes, as a 
chronic disease, is unrelated to an injury or disease or 
event of service origin; there is no credible evidence for 
the association between small ischemic vessel disease, 
including strokes, and exposure to Agent Orange equal to or 
outweighing the credible evidence against such an 
association.

CONCLUSIONS OF LAW

1. Asthma was not incurred in or aggravated by service; and 
the presumption of exposure to Agent Orange and the 
presumption of service connection for diseases associated 
with exposure to Agent Orange do not apply. 38 U.S.C.A. 
§§ 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. C.F.R. §§ 1.17, 3.102, 3.303, 3.307, 3.309 (2008). 

2. Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by service; peripheral neuropathy 
of the left lower extremity as a chronic disease may not be 
presumed to have been incurred in service; and the 
presumption of exposure to Agent Orange and the presumption 
of service connection for diseases associated with exposure 
to Agent Orange do not apply. 38 U.S.C.A. §§ 1110, 1112, 
1116, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 1.17, 3.102, 3.303, 3.307, 3.309 (2008).  

3. Peripheral neuropathy of the right lower extremity was not 
incurred in or aggravated by service; peripheral neuropathy 
of the right lower extremity as a chronic disease may not be 
presumed to have been incurred in service; and the 
presumption of exposure to Agent Orange and the presumption 
of service connection for diseases associated with exposure 
to Agent Orange do not apply. 38 U.S.C.A. §§ 1110, 1112, 
1116, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 1.17, 3.102, 3.303, 3.307, 3.309 (2008).  

4. Chemical sensitivity was not incurred in or aggravated by 
service; and the presumption of exposure to Agent Orange and 
the presumption of service connection for diseases associated 
with exposure to Agent Orange do not apply. 38 U.S.C.A. 
§§ 1110, 1112, 1116, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 1.17, 3.102, 3.303 (2008)



5. Congestive heart failure was not incurred in or aggravated 
by service; congestive heart failure as a chronic disease may 
not be presumed to have been incurred in service; and the 
presumption of exposure to Agent Orange and the presumption 
of service connection for diseases associated with exposure 
to Agent Orange do not apply.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 1.17, 
3.102, 3.303, 3.307, 3.309 (2008). 

6. Small ischemic vessel disease, including strokes, was not 
incurred in or aggravated by service; small ischemic vessel 
disease, including strokes, as a chronic disease may not be 
presumed to have been incurred in service; and the 
presumption of exposure to Agent Orange and the presumption 
of service connection for diseases associated with exposure 
to Agent Orange do not apply.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 1.17, 
3.102, 3.303, 3.307, 3.309 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).   



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA pre- and post- adjudication notice by 
letters, dated in February 2005, in July 2005, and in March 
2006.  The notice included the type of evidence needed to 
substantiate the claims of service connection to include as 
due to exposure to Agent Orange other than in Vietnam, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The Veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any nonfederal records on his 
behalf.  

The notice included the provisions for the effective date of 
a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent of pre-adjudication 
VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of service connection). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claims of service 
connection were readjudicated as evidenced by the 
supplemental statements of the case, dated in March 2009.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the service treatment 
records, VA records, and private medical records.  The RO has 
also sought verification of the Veteran's alleged exposure to 
herbicides while serving in Korea through the National 
Personnel Records Center and the U.S. Army and Joint Services 
Records Research Center.  The Veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  

VA has conducted medical inquiry in the form of VA 
compensation examinations in an effort to substantiate the 
claims.  38 U.S.C.A. § 5103A(d).  While the examination 
reports do not address the etiology of the disabilities, 
further development to obtain such medical opinions is not 
required for the following reasons.  There is no record of 
asthma, peripheral neuropathy of the lower extremities, a 
disability manifested by chemical sensitivity, congestive 
heart failure, or small ischemic vessel disease during active 
service, and no competent evidence of persistent or recurrent 
symptoms relevant to the disabilities since service.  Under 
these circumstances, a medical examination or medical opinion 
is not required to decide the claims under 38 C.F.R. 
§ 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claims decided, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Continuity of symptomatology after discharge is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection is may also be warranted for a disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

Where a veteran who served for ninety days develops a disease 
of the central nervous system or cardiovascular disease to a 
degree of 10 percent or more within one year from separation 
from service, service connection may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  

According to a fact sheet, dated in March 2003, distributed 
by the Veterans Benefits Administration of the Department of 
Veterans Affairs, which contained information provided by the 
Department of Defense, Agent Orange was used along the Korean 
Demilitarized Zone (DMZ) from April 1968 through July 1969 to 
defoliate the fields of fire between the front line defensive 
positions and the south barrier fence.  The treated area was 
a strip of land 151 miles long and up to 350 yards wide from 
the fence to north of the civilian control line.  There is no 
indication that the herbicide was sprayed in the DMZ itself.  
Both the 2nd and 7th Infantry Divisions, United States Army, 
had units in the affected area at the time Agent Orange was 
being used.  

Field artillery, signal, and engineer troops also were 
supplied as support personnel during the time of the 
confirmed use of Agent Orange.  The publication includes a 
list of specific military units subordinate to the Combat 
Brigade of the 2nd Infantry Division and the 3rd Brigade of 
the 7th Infantry Division.  It was noted that claims for 
veterans who served in Korea during this period should be 
developed for such exposure, and if a veteran was so exposed, 
the presumptions found in 38 C.F.R. § 3.309(e) apply.

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); Notice, 
61 Fed. Reg. 41442-41449 and 57586-57589 (1996); Notice, 67 
Fed. Reg. 42600- 42608 (2002); Notice, 68 Fed. Reg. 27630-
27641 (2003); and Notice, 72 Fed. Reg. 32395-32407 (2007). 



Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); 38 C.F.R. § 3.303(d).

Factual Background 

The service personnel and treatment records show that the 
Veteran served on active duty in the Army from July 1968 to 
July 1971, and that he served a tour of duty n Korea as a 
member of Service Battery, 2nd Battalion, 76th Artillery, from 
April 1969 to November 1970.  

As Agent Orange was used along the Korean Demilitarized Zone 
from April 1968 through July 1969, and as the Veteran arrived 
in Korea in April 1969 and departed in November 1970, the 
Veteran was in Korea for four months, April to July 1969, 
while Agent Orange was still being used along the Korean DMZ.  

The Veteran maintains he was exposed to Agent Orange along 
the Korean DMZ as he made trips to the DMZ and he patrolled 
the DMZ as part of his duties.  He also states that he came 
in direct contact with barrels containing herbicides. 

Although the Veteran has furnished photographs, purportedly, 
depicting him along the Korean DMZ, the Veteran's unit, 
Service Battery, 2nd Battalion, 76th Artillery, is not one of 
the identified units listed by the Department of Defense that 
were deployed along the Korean DMZ during the time when Agent 
Orange was used.  VA Manual M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, paragraph 10. 



As the Veteran alleges service along the DMZ during the time 
when Agent Orange was used and his unit is not on the list 
identified by the Department of Defense that were deployed 
along the Korean DMZ during the time when Agent Orange was 
used, the RO requested verification of the location of the 
Veteran's unit with the U.S. Army and Joint Services Records 
Research Center.  

In March 2009, the U.S. Army and Joint Services Records 
Research Center reported that the Veteran's unit history 
showed that his unit was located at Camp St. Barbara 
approximately 11 miles from the DMZ; that the unit 
participated in several training exercises, but the exact 
locations of the exercises were not disclosed; and that the 
histories did not document any specific duties performed by 
the Veteran's military unit along the DMZ. 

The service treatment records contain no complaint, finding, 
history, or diagnosis of asthma, peripheral neuropathy of the 
lower extremities, chemical sensitivity, congestive heart 
failure, small ischemic vessel disease, including strokes, or 
any symptoms related thereto.  On separation examination, the 
Veteran wrote that he was in good health.  

After service, VA records and private medical records 
document clinical findings or diagnoses of asthma, peripheral 
neuropathy of the lower extremities, allergies, congestive 
heart failure, and small ischemic vessel disease of the 
brain, no earlier than 2000.  

At the time of VA examinations in April 2005, the Veteran 
complained in particular of asthma since 1970 and peripheral 
neuropathy since 2002.  Among others, the diagnoses included 
peripheral neuropathy of unknown etiology and asthma.  



In March 2007, the Veteran's neurologist, W.G., M.D., 
indicated that the Veteran developed peripheral neuropathy 
"in later years" and that the cause was not known despite 
an extensive work-up.  He noted that the Veteran inquired 
whether his peripheral neuropathy could be related to 
exposure to Agent Orange during the period of the Vietnam 
War.  

The physician's response was that Agent Orange could have 
been related, but that such a statement could not be made 
with any certainty because the usually toxic exposure causing 
a neuropathy did so within the first couple of years and that 
it would be unusual to go as long as the Veteran had before 
the onset of neuropathy and that there were many other causes 
of neuropathy, many of which were not known.  

In 2009, the Veteran testified that he first experienced 
symptoms of his conditions in late 1999.  

Analysis

The Veteran's Argument 

The Veteran asserts that he currently has asthma, peripheral 
neuropathy of the lower extremities, chemical sensitivity, 
congestive heart failure, and small ischemic vessel disease, 
including strokes, which are attributable to exposure to 
Agent Orange while in Korea.  At his hearings, he testified 
that he served at Camps Casey, Keyser, and St. Barbara, 
located near the Korean DMZ, and that he made trips to the 
Korean DMZ.  He also indicated that his duties involved 
patrolling the DMZ, and he stated that he came in direct 
contact with barrels containing herbicides, including Agent 
Orange, which were stored at his camp, when he helped to 
inventory and to transport.  



The Veteran argues that the claimed disabilities became 
manifest, beginning in about 2000, when he loss about 150 
pounds.  He testified that prior to his weight loss, he was 
in good health, and that he was only regulating his blood 
pressure.  He argues that during the period of weight loss 
the toxins from Agent Orange, which were stored in body fat, 
were released and that he thereafter began to experience all 
of his health problems concomitantly.  He submitted medical 
abstracts, which cite to studies that dioxin is stored in 
body fat.  

The Veteran further testified that his chemical sensitivity 
was manifested by frequent headaches.  He has also asserted 
that he has experienced trips and falls, attributed to 
neuropathy, ever since service.  As for asthma, he has 
alternatively asserted that it was due to smoking, which 
began during military service. 

Direct Service Connection, Excluding Exposure to Agent 
Orange, which is Addressed Separately

Based on the service treatment records neither asthma, 
peripheral neuropathy of the left and right lower 
extremities, chemical sensitivity, congestive heart failure, 
nor small ischemic vessel disease, including strokes, was 
affirmatively shown to have been present during service and 
service connection under 38 U.S.C.A. §§ 1110 and 38 C.F.R. 
§ 3.303(a) is not established. 

Except for asthma, the Veteran has not asserted and there is 
no evidence either contemporaneous with or after service that 
peripheral neuropathy of the left and right lower 
extremities, chemical sensitivity, congestive heart failure, 
and small ischemic vessel disease, including strokes, were 
noted, that is, observed during service, and the principles 
of service connection, pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b), do 
not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 



As for asthma, asthma is not a condition under case law where 
lay observation has been found to be competent to establish a 
diagnosis or the presence of the disability, therefore the 
determination as to the diagnosis or presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

In this case, the record shows that the Veteran had symptoms 
of shortness of breath since 2000. In May 2001, asthma was 
diagnosed on the basis of the results of the methacholine 
test.  Methacholine is an agent that, when inhaled, causes 
the airways to spasm and narrow if asthma is present.  For 
this reason, asthma is not a simple medical condition that a 
lay person is competent to identify as a lay person is not 
qualified through education, training, or experience to 
administer or interpret a methacholine test, and the Board 
determines that asthma is not a simple medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran is not competent to declare that he has 
asthma, he is competent to describe the symptoms of shortness 
of breath.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(Lay testimony is competent with regard to symptoms of an 
injury or illness, but not that the veteran had a particular 
injury or illness.).
 
But as the service treatment records lack the documentation 
of the combination of manifestations sufficient to identify 
asthma and sufficient observation to establish chronicity 
during service, and as chronicity in service is not 
adequately supported by the service treatment records, then a 
showing of continuity of symptomatology after service is 
required to support the claim under 38 C.F.R. § 3.303(b).

After service, asthma was first diagnosed in 2001 with 
symptoms, dating to 2000.  The absence of symptoms of a 
shortness of breath from 1971 to 2000, a period of almost 30 
years, interrupts continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  

The absence of symptoms of constitutes negative evidence.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (Negative evidence is to be considered.).  In addition 
private medical records, covering the period from 1996 to 
1999, relevant to a variety of health complaints, do not 
document symptoms of shortness of breath and in 1999 the 
Veteran denied a history of respiratory problems.  

In balancing the lay evidence of the Veteran's statements and 
testimony against the absence of medical evidence of 
continuity of symptomatology, the Board finds that the 
evidence against continuity outweighs the Veteran's 
statements and testimony of continuity.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of 
medical documentation may go to the credibility and weight of 
veteran's testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  

Here, the evidence of continuity fails not because of the 
lack of medical documentation, rather the assertions of 
continuity are less credible and less probative than the 
negative evidence, namely, the service treatment records, the 
absence of symptoms for almost 30 years, and the Veteran's 
denial of a history of respiratory problems in 1999. 

For these reasons, the preponderance of the evidence is 
against the claim of service connection for asthma on the 
basis of continuity of symptomatology under 38 C.F.R. § 
3.303(b). 

Alternatively, the Veteran argues that asthma can be 
attributed to smoking that began during service.  The United 
States Congress has prohibited the grant of service 
connection for disability on the basis that such disability 
resulted from disease attributable to the use of tobacco 
products during service for claims filed after June 9, 1998.  
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

Therefore, as a matter of law, any claim received by VA after 
June 9, 1998, is subject to this restriction.  In this case, 
the Veteran filed his claim of service connection for asthma 
in 2004, and therefore service connection for asthma on the 
basis of tobacco use in service is precluded by law.  
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

As for service connection based on the fact that the 
disabilities were first diagnosed after service under 38 
C.F.R. § 3.303(d), neither asthma, peripheral neuropathy of 
the left and right lower extremities, chemical sensitivity, 
congestive heart failure, nor small ischemic vessel disease, 
including strokes, is a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis or the presence of the disability, therefore the 
determination as to the diagnosis or presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

As previously explained asthma is not a simple medical 
condition and neither is peripheral neuropathy of the left 
and right lower extremities, chemical sensitivity, congestive 
heart failure, nor small ischemic vessel disease, including 
strokes, because the diagnosis requires a detailed medical 
history, including the identification of risk factors, a 
physical examination, and diagnostic testing, which a lay 
person is not qualified to do.

Although the Veteran is not competent to diagnosis asthma, 
peripheral neuropathy of the left and right lower 
extremities, chemical sensitivity, congestive heart failure, 
or small ischemic vessel disease, including strokes, he is 
competent to describe the symptoms of the disabilities.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (Lay testimony is 
competent with regard to symptoms of an injury or illness, 
but not that the veteran had a particular injury or 
illness.). 

Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation or the claimed 
disabilities are not a simple medical condition, and medical 
causation, that is, medical evidence of an association or 
link between the claimed disabilities, first shown after 
service, and an injury, disease, or event in service, where a 
lay assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claims.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As noted, the record does contain diagnoses of the claimed 
disabilities, but there is no competent medical evidence of 
medical causation, that is, medical evidence of an 
association or link between the claimed disabilities, first 
shown after service, and an injury, disease, or event in 
service.  



And in the absence of medical evidence suggesting a nexus 
between any of the claimed disabilities and an injury, 
disease, or event in service, and in the absence of credible 
evidence of continuity of symptomatology, there is no 
possible association with service, and VA is no required to 
obtain a medical opinion under the duty to assist.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

To the extent the Veteran and witness relate the Veteran's 
claimed disabilities to an injury, disease, or event in 
service, where, as here, there is a question of medical 
causation, as explained above, competent medical evidence is 
required to substantiate the claim.  As lay persons, the 
Veteran and witness are not qualified through education, 
training, or experience to express an opinion of medical 
causation, that is, an association or link between the 
claimed disabilities and an injury, disease, or event in 
service.  For this reason, the Board rejects the Veteran's 
and witness's statements and testimony as favorable competent 
evidence to support the claims.

As the Board may consider only competent, independent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation and not a simple medical 
condition, or as to medical causation, where a lay assertion 
of medical causation is not competent medical evidence, and 
as there is no favorable competent medical evidence that the 
claimed disabilities, first diagnosed after service, were 
present during service or are otherwise related to an injury 
or disease or event of service origin, the preponderance of 
the evidence is against the claims under 38 C.F.R. 
§ 3.303(d), and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

As for presumptive service connection as chronic diseases, 
peripheral neuropathy of the lower extremities was first 
diagnosed in April 2005, possible congestive heart failure 
was first shown in March 2001 and congestive heart failure by 
history was note in April 2002, small vessel disease by MRI 
was first diagnosed in February 2003, and strokes were first 
assessed in February 2002.  

In each instance, the disability was first manifested more 
than 30 years after service, decades beyond the one-year 
presumptive period following separation from service in 1970 
for manifestations of peripheral neuropathy of the lower 
extremities, congestive heart failure, and small vessel 
disease, including strokes, as chronic diseases under 
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309. 

For the above reasons, the preponderance of the evidence is 
against the claims of service connection on a direct basis 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303 and 38 C.F.R. 
§§ 3.307, 3.309, pertaining to presumptive service connection 
for certain chronic diseases, and the benefit-of-the-doubt 
standard of proof under 38 U.S.C.A. § 5107(b) does not apply. 

Alleged Exposure to Agent Orange 

The service personnel records show that the Veteran served a 
tour of duty in Korea as a member of Service Battery, 2nd 
Battalion, 76th Artillery, from April 1969 to November 1970.  

According to the Department of Defense, Agent Orange was used 
along the Korean Demilitarized Zone from April 1968 through 
July 1969.  As the Veteran arrived in Korea in April 1969 and 
departed in November 1970, the Veteran was in Korea during 
the four months from April to July 1969, while Agent Orange 
was still being used along the Korean DMZ.  

Also according to the Department of Defense, Service Battery, 
2nd Battalion, 76th Artillery, was not a unit identified as 
being deployed along the Korean DMZ during the time when 
Agent Orange was used.  

As the Veteran alleges duties along the Korean DMZ during the 
time when Agent Orange was used and his unit is not on the 
list identified by the Department of Defense that were 
deployed along the Korean DMZ during the time when Agent 
Orange was used, the RO requested verification of the 
location of the Veteran's unit with the U.S. Army and Joint 
Services Records Research Center.  

In March 2009, the U.S. Army and Joint Services Records 
Research Center reported that the Veteran's unit history 
showed that his battalion was located at Camp St. Barbara 
approximately 11 miles from the DMZ; that the unit 
participated in several training exercises, but the exact 
locations of the exercises were not disclosed; and that the 
histories did not document any specific duties performed by 
the Veteran's military unit along the DMZ. 

As the Veteran's unit was not identified by the Department of 
Defense as a unit that was deployed along the Korean DMZ 
during the time when Agent Orange was used and as the U.S. 
Army and Joint Services Records Research Center reported that 
the Veteran's unit did not have specific duties along the 
DMZ, the presumption of exposure to Agent Orange under 38 
C.F.R. § 3.309(e) does not apply.  VA Manual M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, paragraph 10.  As the 
Veteran is not presumed to have been exposed to Agent Orange, 
the presumption of service connection for diseases associated 
with exposure to Agent Orange under 38 U.S.C.A. § 1116 does 
not apply.

Although neither the presumption of exposure to Agent Orange 
nor the presumption of service connection due to such 
exposure applies to the claims for the reasons articulated, 
the Veteran may still establish service connection by 
evidence of actual exposure to Agent Orange and by evidence 
that such exposure actually caused the disabilities.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

On the question of actual exposure to Agent Orange, the 
Veteran maintains that he was exposed to Agent Orange, when 
he made trips to the Korean DMZ, while patrolling the DMZ, 
and by direct contact with barrels containing herbicides, 
including Agent Orange, which were stored at his camp. 



As for trips to the Korean DMZ, the Veteran testified that he 
did go to the DMZ, and he furnished photographs, purportedly, 
depicting him along the Korean DMZ, but the specific dates 
that he went to the DMZ and the specific dates that 
photographs were taken have not been established.  As there 
is no evidence that the Veteran was exposed to Agent Orange 
during the four months from April to July 1969 that Agent 
Orange was still being used along the Korean DMZ, the 
evidence does not establish actual exposure to Agent Orange 
due to trips to the DMZ. 

As for patrolling the Korean DMZ, the U.S. Army and Joint 
Services Records Research Center reported that the Veteran's 
unit history did not document any specific duties along the 
DMZ.  Although the Veteran testified that he did patrol the 
DMZ, the Veteran's testimony is inconsistent with his unit's 
history as reported by U.S. Army and Joint Services Records 
Research Center.  Also, his testimony does not explain why a 
unit at Camp St. Barbara, 11 miles from the DMZ, would patrol 
the DMZ when there were several battalions of the 2nd and 7th 
Infantry Divisions deployed along the DMZ, whose missions was 
to stop border incursions and infiltration attempts by the 
North Koreans.  Based on the service personnel records, the 
Veteran was a supply specialist, and the report of the U.S. 
Army and Joint Services Records Research Center, as the 
Veteran's unit did not perform specific duties along the 
Korean DMZ, including the four months from April to July 
1969, the evidence does not establish actual exposure to 
Agent Orange due to the alleged patrol of the Korean DMZ. 

As for the direct handling of barrels containing herbicides, 
including Agent Orange, which were stored at Camp St. 
Barbara, the Veteran testified that he did not open the 
barrels and that the barrels were stored, but not used.  The 
handling of the barrels without exposure to the content of 
the barrels does not constitute actual exposure to Agent 
Orange. 

As the Board finds that actual exposure to Agent Orange has 
not been established, the Board need not reach the question 
of medical causation, that is, evidence that the claimed 
disabilities were actually caused by exposure to Agent 
Orange.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Even if it were established that the Veteran was exposed to 
Agent Orange, and it has not been established, there is even 
a more fundamental reason for denying the claims of service 
connection, none of the claimed disabilities is on the list 
of diseases subject to presumptive service connection due to 
exposure to Agent Orange.  While acute or subacute peripheral 
neuropathy is on the list of diseases subject to presumptive 
service connection, it is not shown that peripheral 
neuropathy appeared within weeks or months of any Agent 
Orange exposure and resolved within two years of the date of 
onset.  The records shows that peripheral neuropathy was 
diagnosed in 2005, well beyond the one-year period of any 
alleged exposure to Agent Orange in 1969 or 1970.  So the 
Veteran does not have acute or subacute peripheral neuropathy 
under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

The Veteran has submitted medical articles and extracts, 
relating to dioxin, a chemical in Agent Orange, that remains 
in the body fat and other delayed, long-term health effects 
of exposure to Agent Orange.  The medical articles include 
studies before 2000, relating to peripheral neuropathy.  

Medical articles may be regarded as competent evidence where 
standing alone, the studies discuss generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion.  Wallin v. West, 11 Vet. App. 509, 513 
(1998). 

The Secretary of VA has determined that a presumption of 
service connection based on exposure to Agent Orange is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 72 Fed. Reg. 32,395 (2007).  

Under 38 U.S.C.A. § 1116(b)(3), an association between the 
occurrence of a disease in humans and exposure to a herbicide 
agent shall be considered positive if the credible evidence 
for the association is equal to or outweighs the credible 
evidence against such an association.

Under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17, the 
Secretary of VA is required by law to issue a presumption of 
service connection when sound medical and scientific evidence 
shows a positive association between a disease and exposure 
to Agent Orange so that the Veteran would have to produce 
medical or scientific evidence of equal or greater weight 
than that relied upon by the National Academy 
of Sciences and the Secretary in finding that no positive 
association exists between exposure to Agent Orange and an 
unlisted disease, such as the claimed disabilities. 

In this case, the medical articles are not equal to or 
greater than the evidence relied upon by Secretary, including 
the reports of the National Academy of Sciences, in finding 
that no positive association exists between exposure to Agent 
Orange and any of the claimed disabilities as the Secretary 
last reviewed the medical and scientific evidence of delayed, 
long-term health effects of exposure to Agent Orange in 2007 
after the studies cited and relied on by the Veteran.  For 
this reason, the medical articles are insufficient to 
establish the required medical nexus between the claimed 
disabilities and the alleged exposure to Agent Orange. 

Nevertheless, the Veteran is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As for the neurologist's opinion on the question of whether 
peripheral neuropathy could be related to exposure to Agent 
Orange, the physician stated that any statement to that 
effect could not be made with any certainty because the 
usually toxic exposure causing a neuropathy did so within the 
first couple of years and that it would be unusual to go as 
long as the Veteran had before the onset of neuropathy and 
that there were many other causes of neuropathy, many of 
which were not known.  



As the opinion is couched in terms of the uncertainty of a 
causal connection or at best in terms of a possibility of a 
causal connection, the opinion is too speculative to 
establish a nexus between peripheral neuropathy, first 
documented many years after service, and alleged exposure to 
Agent Orange.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The 
term "possibility" also implies that it "may not be 
possible" and it is too speculative to establish a nexus.).  
And the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102.

As for the Veteran's and witness's statements and testimony, 
relating the claimed disabilities to exposure to Agent 
Orange, where as here, there are questions of medical 
causation, that is, medical evidence of an association or 
link between the claimed disabilities, first shown after 
service, and exposure to Agent Orange, where a lay assertion 
on medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claims.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As lay persons, the Veteran and witness are not qualified 
through education, training, or experience to express an 
opinion of medical causation, that is, an association or link 
between the claimed disabilities and alleged exposure to 
Agent Orange.  For this reason, the Board rejects the 
Veteran's and witness's statements and testimony as favorable 
competent evidence to support the claims.

As the Board may consider only competent, independent medical 
evidence to support its findings as to medical causation, 
where a lay assertion of medical causation is not competent 
medical evidence, and as there is no favorable competent 
medical evidence that the claimed disabilities, first 
diagnosed after service, are due to alleged exposure to Agent 
Orange, the preponderance of the evidence is against the 
claims, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for asthma to include as due to exposure 
to Agent Orange is denied.  

Service connection for peripheral neuropathy of the left 
lower extremity to include as due to exposure to Agent Orange 
is denied.

Service connection for peripheral neuropathy of the right 
lower extremity to include as due to exposure to Agent Orange 
is denied.

Service connection for chemical sensitivity to include as due 
to exposure to Agent Orange is denied.

Service connection for congestive heart failure to include as 
due to exposure to Agent Orange is denied.

Service connection for small ischemic vessel disease, 
including strokes, to include as due to exposure to Agent 
Orange is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


